Citation Nr: 1120407	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  09-11 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Evaluation of residuals of a closed head injury with right frontotemporal skull fracture, cerebral contusions and right hemiparesis, rated as 10 percent disabling prior to August 5, 2009.

2.  Evaluation of residuals of a closed head injury with right frontotemporal skull fracture, cerebral contusions and right hemiparesis, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1977 until July 1981.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Portland, Oregon, and from a March 2011 rating decision of the VA Appeals Management Center (AMC) in Washington, DC.

In November 2010 the BVA remanded this issue for additional development.


FINDINGS OF FACT

1.  Prior to October 23, 2008, residuals of a closed head injury with right frontotemporal skull fracture, cerebral contusions and right hemiparesis were productive of purely subjective complaints, without multi-infarct dementia.

2.  Since October 23, 2008 residuals of a closed head injury with right frontotemporal skull fracture, cerebral contusions and right hemiparesis have been productive of frequently inappropriate social interaction.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for residuals of a closed head injury with right frontotemporal skull fracture, cerebral contusions and right hemiparesis have not been met prior to October 23, 2008.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.124a, Diagnostic Code 8045-9304 (2007).

2.  The criteria for a disability rating of 40 percent for residuals of a closed head injury with right frontotemporal skull fracture, cerebral contusions and right hemiparesis were met as of to October 23, 2008.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.124a, Diagnostic Code 8045 (2010). 

3.  The criteria for a disability rating in excess of 40 percent for residuals of a closed head injury with right frontotemporal skull fracture, cerebral contusions and right hemiparesis have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.124a, Diagnostic Code 8045 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Rango v. Shinseki, No. 06-2723 (Vet. App. January 26, 2009).  Therefore, no further notice is needed under VCAA, and the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) have been complied with.

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  Service records have been obtained and associated with the claims file.  Furthermore, the Veteran has been afforded multiple VA examinations, including those of in January and February 2011, during which the examiners were provided the Veteran's claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions based on their examinations that were consistent with the record.  The Board notes that it is "entitled to assume the competence of a VA examiner." Cox v. Nicholson, 20 Vet. App. 563, 596 (2007).  See also, Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Examination of the appellant is found to have been adequate.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Ratings on Appeal

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).
		
When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's claim of entitlement to higher ratings for residuals of a closed head injury with right frontotemporal skull fracture, cerebral contusions and right hemiparesis is an appeal from the initial assignment of a disability rating in July 2008.  At that time the Veteran's disability was rated as 10 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code (DC) 8045-9304 (2007), effective September 25, 2007.   The protocol for traumatic brain injuries (TBI) was revised during the pendency of this appeal, see 73 Fed. Reg. 54693 (Sept. 23, 2008), and the effective date for these revisions is October 23, 2008.  See 38 C.F.R. § 4.124, Note (5).  In a rating decision of March 2011, the AMC increased the Veteran's evaluation to 40 percent, effective August 5, 2009 and based on the revised criteria for rating TBI under 38 C.F.R. § 4.124a, DC 8045.

Evaluation of the claim requires that the Board consider the entire time period involved, and whether a staged ratings may be warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  With regard to the date August 5, 2008, the AMC appears to have chosen this date as it was the date of the first VA examination compliant with the revised protocol for evaluating TBI.  There is no evidence, however, to suggest that the symptoms documented on that date became manifest at that moment in time merely because they were described in a manner compliant with a recent revision of the U.S. Code of Federal Regulations.  Rather, is seems more logical to assume that, in the absence of evidence to the contrary, these symptoms existed prior to such evaluation, and for the forgoing reasons, the Board grants a 40 percent rating effective October 23, 2008.  See 38 C.F.R. § 4.124a, Note (5) (2010) (stating that in no case will the award of increased rating under the revised DC 8040 be effective before October 23, 2008).

Stated differently, in this case a staged rating is based on a liberalizing change in rating criteria.  In accordance with 38 U.S.C.A. § 5110(g), the effective date may be no earlier than the effective date of the liberalizing act or administrative issue.

Factual Background

During his service aboard the U.S.S. Forrestal in 1978, the Veteran fell down a flight of stairs and was found unconscious.  Subsequent x-ray imaging revealed a linear fracture of the right frontal and temporal bones, and an electroencephalogram (EEG) showed bilateral abnormal activity - more marked on the left.  

In June 2008, the Veteran was seen for VA examination regarding his brain and spinal cord.  At that time, he felt the only residual of his in-service fall was a lack of memory regarding some events prior to the accident.  He denied current memory difficulties, had no weakness of either side of the body, and did not have headaches.  Following neurologic testing, it was determined that the only chronic residual from a severe in-service head injury was antecedent amnesia and some amnesia from his post-accident hospitalization.

A September 2008 letter from the Veteran's mother indicated that following his fall, the Veteran underwent major personality changes and suffered from severe headaches.  With regard to changes in personality, she described that the Veteran had become bellicose, argumentative, and carried a negative perspective.  In a statement from the Veteran that same month, he endorsed anger, aggression, depression, and problems sleeping.  He also said that he had problems with memory loss.

On VA examination in August 2009, it was noted that the Veteran had headaches two to three times a month that were not treated with continuous medication, were not prostrating, and did not prohibit ordinary activities.  He had been being treated for a cognitive disorder, not otherwise specified, since May 2009.  Symptoms of the disorder were mild, occurred once a week or less, and included depression, sad mood, low energy, tiredness, poor sleep, loss of interest in pleasurable activities, compulsive behavior, difficulty learning, concentration problems, racing thoughts, mood swings, headaches, and speech problems.  Memory problems relating to recalling events prior to his head injury occurred almost every day.  On examination the Veteran's cognitive assessment score was in the normal range, he was oriented to person, place and time, and his though process was unremarkable.  There were no delusions, intelligence was average, and the Veteran partially understood that he had a problem.  Impulse control was full, and without evidence of violent episodes.  The Veteran's remote memory was mildly impaired, however recent and immediate memory were normal.  

Additional testing revealed the following evaluations.  For each, the evaluation assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of traumatic brain injury (TBI) not otherwise classified as determined on examination.  Only one evaluation is assigned for all the applicable facets.  A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination.  Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are evaluated separately.

A level of severity of "1" has been assigned for the Memory, attention, concentration, executive functions facet, indicating that an examiner has found evidence such as a complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.  A higher level of severity of "2" is not warranted unless an examiner finds evidence such as objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment. 

A level of severity of "0" has been assigned for the Judgment facet, indicating that an examiner has found evidence of normal judgment.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of mildly impaired judgment, including symptoms such as for complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

A level of severity of "1" has been assigned for the Social interaction facet, indicating that an examiner has found evidence that social interaction is occasionally inappropriate.  A higher level of severity of "2" is not warranted unless an examiner finds evidence that social interaction is frequently inappropriate.

A level of severity of "0" has been assigned for the Orientation facet, indicating that an examiner has found evidence such as always oriented to person, time, place, and situation.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation.

A level of severity of "0" has been assigned for the Motor activity (with intact motor and sensory system) facet, indicating that an examiner has found evidence of motor activity normal.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function).

A level of severity of "0" has been assigned for the Visual spatial orientation facet, indicating that an examiner has found evidence of normal.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as mildly impaired.  Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions.  Is able to use assistive devices such as GPS (global positioning system).

A level of severity of "0" has been assigned for the Subjective symptoms facet, indicating that an examiner has found evidence of subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples are: mild or occasional headaches, mild anxiety.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light.

A level of severity of "1" has been assigned for the Neurobehavioral effects facet, indicating that an examiner has found evidence of one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.  A higher level of severity of "2" is not warranted unless an examiner finds evidence of one or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.

A level of severity of "0" has been assigned for the Communication facet, indicating that an examiner has found evidence such as able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as comprehension or expression, or both, of either spoken language or written language is only occasionally impaired.  Can communicate complex ideas.

Neuropsychological testing conduced on VA examination in February 2011 revealed the following evaluations.   A level of severity of "1" has been assigned for the Memory, attention, concentration, executive functions facet, indicating that an examiner has found evidence such as a complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.  A higher level of severity of "2" is not warranted unless an examiner finds evidence such as objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.

A level of severity of "0" has been assigned for the Judgment facet, indicating that an examiner has found evidence of normal judgment.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of mildly impaired judgment, including symptoms such as for complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

A level of severity of "2" has been assigned for the Social interaction facet, indicating that an examiner has found evidence that social interaction is frequently inappropriate.  A higher level of severity of "3" is not warranted unless an examiner finds evidence that social interaction is inappropriate most or all of the time.

A level of severity of "0" has been assigned for the Orientation facet, indicating that an examiner has found evidence such as always oriented to person, time, place, and situation.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation.

A level of severity of "0" has been assigned for the Motor activity (with intact motor and sensory system) facet, indicating that an examiner has found evidence of motor activity normal.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function).

A level of severity of "0" has been assigned for the Visual spatial orientation facet, indicating that an examiner has found evidence of normal.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as mildly impaired.  Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions.  Is able to use assistive devices such as GPS (global positioning system).

A level of severity of "0" has been assigned for the Subjective symptoms facet, indicating that an examiner has found evidence of subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples are: mild or occasional headaches, mild anxiety.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light.

A level of severity of "1" has been assigned for the Neurobehavioral effects facet, indicating that an examiner has found evidence of one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.  A higher level of severity of "2" is not warranted unless an examiner finds evidence of one or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.

A level of severity of "0" has been assigned for the Communication facet, indicating that an examiner has found evidence such as able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as comprehension or expression, or both, of either spoken language or written language is only occasionally impaired.  Can communicate complex ideas.

As an initial matter, the Board notes that to the extent that the Veteran has been consistent in his statements regarding severity and types of symptomatology, the Board finds him to be credible and his testimony to be probative of his level of symptomatology.
Rating Prior to October 23, 2008

The Veteran's service-connected residuals of a closed head injury with right frontotemporal skull fracture, cerebral contusions and right hemiparesis were previously rated as traumatic brain disease under 38 C.F.R. § 4.130, DC 8045-9304 (2007).  The pre-revision version of DC 8045 provided that purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. were to be rated under the Code specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045- 8911).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, were to be rated 10 percent and no more under DC 9304.  This 10 percent rating was not to be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under diagnostic code 9304 were not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, DC 8045 (2007).

As the evidence above reflects, the Veteran's only complaints prior to October 2008 were of difficulty recalling events that had occurred before his in-service head trauma.  This represents purely subjective complaints, and in the absence of a diagnosis of multi-infarct dementia associated with brain trauma, a rating in excess of 10 percent is not warranted under the old criteria.

The Board is aware of September 2008 statements from the Veteran and his mother averring to changes in personality, anger, aggression, depression, problems sleeping, headache and memory loss.  However there was no competent evidence of neurological disabilities at that time.  Although the record contains a notation indicating the presence of hemiparesis, it is important to note that at no time during the critical timeframe did the Veteran manifest objective residuals of hemiparesis.  As such, no separate rating is warranted during that period.
Based on the foregoing, the Board concludes that the Veteran's disability was 10 percent disabling prior to October 23, 2008.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.   38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Rating Since October 23, 2008

As stated above, the Board has found that the Veteran is entitled to a 40 percent rating for residuals of a closed head injury with right frontotemporal skull fracture, cerebral contusions and right hemiparesis, effective October 28, 2008 under the revised version of 38 C.F.R. § 4.124a, DC 8045 (2010).

As previously indicated, the updated protocols for evaluating TBI are October 23, 2008.  See 73 Fed. Reg. 54693 (Sept. 23, 2008).  Revised DC 8045 states that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, DC 8045 (2010).

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are to be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, should be separately evaluated rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Emotional/behavioral dysfunction is evaluated under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, emotional/behavioral symptoms are considered under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Physical (including neurological) dysfunction is evaluated based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction do not encompass all possible residuals of TBI.  Residuals that are not listed here, but are reported on an examination, are evaluated under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and the evaluations for each separately rated condition are combined under § 4.25.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table is considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Consideration of the need for special monthly compensation must be undertaken for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms. It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100- percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, is the highest level of evaluation for any fact is 3, 70 percent evaluation would be assigned.

Note (1) to the revised code states that there may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, more than one evaluation based on the same manifestations is not to be assigned.  If the manifestations of two or more conditions cannot be clearly separated, a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions is assigned.  However, if the manifestations are clearly separable, a separate evaluation for each condition may be assigned.

Note (2) indicates that symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3) directs that "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4) defines that the terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

Finally, Note (5) addresses handling of ratings under pre- and post-revision versions of § 4.124a.  Specifically, a veteran whose residuals of TBI are rated under a version of § 4.124a, diagnostic code 8045, in effect before October 23, 2008 may request review under diagnostic code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under diagnostic code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR 3.114, if applicable.  38 C.F.R. § 4.124a, DC 8045 (effective October 23, 2008).

The Veteran's disability is currently rated as 40 percent disabling.  The revised rating criteria described above, essentially indicate that ratings for cognitive impairment and other residuals of traumatic brain injury not otherwise classified are based on a table of facets relating to both cognitive impairment and subjective symptoms.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is "total," then the overall percentage evaluation is based on the highest facet.  A 70 percent evaluation is assigned if "3" is the highest level of evaluation for any facet.  If the highest level of evaluation for any facet is "2," then the appropriate disability rating is 40 percent.  A 10 percent evaluation is warranted when the highest level of evaluation for any facet is "1."  Finally, a noncompensable (0 percent) rating is assigned when the level of the highest facet is "0."

Here, the highest facet recorded on evaluation in February 2011 was "2," which was assigned for the social interaction facet.  This corresponds to an evaluation of 40 percent.  38 C.F.R. § 4.124a, DC 8045 (2010).

The Board has considered whether any residual with a distinct diagnosis is present which may be separately evaluated under a diagnostic code other than 8045.  To that end, symptoms of headaches, dizziness, irritability and anger have been identified, but have not been related to distinct diagnoses for which a rating is available under the Code.  Antecedent amnesia has also been identified; however the only similar Code is DC 9416 which relates to dissociative amnesia - a disease the Veteran has not been diagnosed with.  In short, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991), and finds no section that provides a basis upon which to assign a higher disability rating.  The Board again notes that although hemiparesis has been identified, at no time during the applicable period has the Veteran manifest objective residuals of hemiparesis.    This a separate rating based on hemiparesis is not warranted.

Based on the foregoing, the Board concludes that the Veteran's disability has been 40 percent disabling since October 23, 2008.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.   38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Extraschdular Consideration

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  Having reviewed the evidence, the Board finds that referral to Under Secretary for Benefits or the Director of the Compensation and Pension Service for determination and assignment of an extraschedular rating is not warranted.


ORDER

An evaluation in excess of 10 percent prior to October 23, 2008 for residuals of a closed head injury with right frontotemporal skull fracture, cerebral contusions and right hemiparesis, is denied.

An evaluation of 40 percent for residuals of a closed head injury with right frontotemporal skull fracture, cerebral contusions and right hemiparesis is granted, effective October 23, 2008 subject to the controlling regulations applicable to payment of monetary benefit.

An evaluation in excess of 40 percent for residuals of a closed head injury with right frontotemporal skull fracture, cerebral contusions and right hemiparesis, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


